Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in the application. Claims 1-3, 7-14 and 17 are rejected. Claims 4-6, 15 and 16 are objected to. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/KR2018/002462, filed February 28th, 2018, which claims priority under 35 U.S.C. 119(a-d) to KR10-2017-0144694, filed November 1st, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 19th, 2020.

Specification
The amendment filed April 16th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The contents of the above applications are all incorporated by reference as if fully set forth in their entirety” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of February 28th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed April 16th, 2020 is deemed new matter.

Claim Objections
Claims 1 and 14 are currently two sentences. Each claim should be amended the period before “[Formula 2]”.
In the definition of L in claims 1, 11 and 14, the arrowed dash appears to be subscripted and should be amended to not be part of the subscript:

    PNG
    media_image2.png
    60
    306
    media_image2.png
    Greyscale
.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 7-11, 13, 14 and 17 are rejected as indefinite based on the option for L to be “NHCOCH2-“ in claims 1, 11 and 14. Each option for L in claim 1 (besides a direct linkage) provides for a dash at each end of the structure indicating connectivity to the remainder of the molecule. The noted option above, however, does not contain two dashes. For this reason, it is unclear if a dash was omitted or if the structural formula is incomplete. Dependent claims 2, 3, 7-10, 13 and 17 are rejected as indefinite since they do not correct the issue. 
Claim 2 recites the limitation "the saccharide of Formula I" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two instances of a saccharide within Formula I. It is unclear if claim 2 is limiting both instances or one but not the other. If it is limiting both, “the saccharide” should be replaced with “each saccharide”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 12 recite the broad recitation “vitamin E”, and the claim also recites “tocopherol” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if claims 11 and 12 would be generic to using a tocotrienol in the process since the recited process steps are open-ended. It is suggested that Applicant replace “vitamin E (tocopherol)” with “a Vitamin E tocopherol”.
Claim 13 recites the limitation "the saccharide of Formula I" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two instances of a saccharide within Formula I. It is unclear if claim 13 is limiting both instances or one but not the other. If it is limiting both, “the saccharide” should be replaced with “each saccharide”.

Allowable Subject Matter
Claim 4-6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to address claim objections above.

Closest Prior Art
The closest prior art appears to be U.S. Patent No. 5,280,111 which discloses oligosaccharides substituted by a tocopherol group (claim 1, column 20). The prior art teaches examples in columns 7 and 9 where a tocopherol group is linked to five saccharide moieties; however, the prior art only teaches linear substitution as opposed to the branched substitution encompassed by the instant claims. Since the broadest disclosure of the prior art does not even appear to encompass branched saccharide moieties and the prior art fails to provide any guidance or motivation to prepare the instantly claimed structures, the instant claims are clearly defined relative to the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626